DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant

2.    The following is an Allowance for Application number 13874205 in response to Applicant's filing of a Request for Continued Examination on 10/22/2020 and interview held with Harish Ruchandani, Esq., (Reg. No. 58770) on 12/22/2020. 
Applicant amended Claims 1, 2, 4, 5, 14, 15, 17, 18, 29 and 30, canceled Claim 7, and added new Claim 31. Claims 6, 27 and 28 are as previously presented, but deemed amended since they depend from amended independent Claims 1 and 5; and Claims 3, 9, 16, 19 and 26 were previously canceled. Claims 8, 10-13 and 20-25 were previously withdrawn from consideration.
Claims 1, 2, 4-6, 14, 15, 17, 18 and 27-31 are currently pending.


CONTINUED EXAMINATION UNDER 37 CFR 1.114


Applicant's submission filed on October 22, 2020 has been entered with subsequent Examiner's amendments as below.



EXAMINER’S AMENDMENT

4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Harish Ruchandani, Esq., (Reg. No. 58770) on 12/22/2020, followed by email confirmation on the same day.

AMENDMENTS TO THE CLAIMS
The claims are amended as follows:
1.	(Currently Amended)  A method comprising:
identifying an event location associated with a calendar event;
determining that a location of a first device has changed to be within a distance threshold of the event location based on real-time GPS reporting enabled in the first device, wherein the first device is associated with a user;
assembling information based upon the determining that the location of the first device has changed, wherein the assembled information is predicted to be useful during the calendar event, and available from electronic sources;
storing the assembled information in an on-demand system accessible by a plurality of devices over the Internet; 

transferring a first portion of the assembled information to the first device;
determining, responsive to the transferring, that the first device has reached the indicated memory limit;
transferring a second portion of the assembled information to the second device based on the determination that the first device has reached the memory limit, wherein both the first device and the second device are configured to provide local, offline access to the transferred first portion and the transferred second portion of the assembled information; and
providing, for display, a customer interface including graphical representations of the assembled information associated with the calendar event.
2.	(Currently Amended)  The method of claim 1, further comprising: 
automatically allocating the first portion and the second portion of the assembled information to the plurality of devices  in accordance with the memory limits table as indicated by the user, wherein the allocation is based on one or more of file type, file priority, file usage, file status and file size.
3.	(Cancelled).
4.	(Previously Presented)  The method of claim 2, further comprising: 
routing subsets of the assembled information to one or more devices associated with other members of a sales team as indicated by the memory limits table.
5.	(Currently Amended)  A method comprising:

monitoring a location of a first device relative to the event location;
determining that the location of the first device has changed to be within a distance threshold of the event location, wherein the first device is associated with a user;  
assembling information associated with the calendar event based on criteria specified by the user of the first device based upon the determining that the location of the first device has changed, wherein the information is available from electronic sources assembling the information into a package;
storing the package in a system accessible by a plurality of devices, wherein reaching the distance threshold is determined with real-time GPS reporting enabled in at-least one of the plurality of devices; 
determining, prior to transferring the assembled information to the first device, a memory limits table indicating a memory limit of the first device upon which to begin transferring the assembled information to a second device, wherein both the first device and the second device are local to the user;
transferring a first portion of the assembled information to the first device;
determining, responsive to the transferring, that the first device has reached the indicated memory limit;
transferring a second portion of the assembled information to the second device based on the determination that the first device has reached the memory limit, wherein both the first device and the second device are configured to provide local, offline access to the transferred first portion and the transferred second portion of the assembled information; and
providing, for display, a customer interface including graphical representations of one or more of the packages.

7.	(Cancelled)
8.	(Withdrawn – Currently Amended)  A method comprising: 
registering a calendar event in a memory in response to a user selection across a user interface, wherein the calendar event specifies one or more event attributes, including a location of the calendar event, wherein the calendar event is a sales meeting;
determining that a location of the first device associated with the user has changed to be within a distance threshold of the event location based on real-time GPS reporting enabled in the first device;
assembling information based upon the determining that the location of the first device has changed, wherein the assembled information is predicted to be useful during the calendar event, and available from electronic sources, wherein the assembled information includes communication records including communications exchanged between a user associated with the first device and one or more the attendees of the sales meeting;
storing the assembled information in an on-demand system accessible by a plurality of devices over the Internet; 
determining, prior to transferring the assembled information to the first device, a memory limits table indicating a memory limit of the first device upon which to begin transferring the assembled information to a second device, wherein both the first device and the second device are local to the user;  
transferring a first portion of the assembled information to the first device;

transferring a second portion of the assembled information to the second device based on the determination that the first device has reached the memory limit, wherein both the first device and the second device are configured to provide local, offline access to the transferred first portion and the transferred second portion of the assembled information; and
providing, for display, a customer interface including graphical representations of the assembled information associated with the calendar event.
9.	(Cancelled).
10.	(Withdrawn - Previously Presented)  The method of claim 8, further including automatically transferring event-related data to the second device before reaching a memory limit on the first device based on a user-assignment.
11.	(Withdrawn - Previously Presented)  The method of claim 10, wherein the user-assignment includes one or more of: a memory available on the first device criteria, device type criteria, device priority criteria, or device status criteria.
12.	(Withdrawn - Previously Presented)  The method of claim 10, further including:
determining one or more event-related data files on the first device, wherein the one or more event-related data files are associated with a lowest based on user preferences; and
automatically removing the event-related data files with a lowest priority from the first device if the first device has reached a user assigned memory limit.

determining one or more least used event-related data files in at least one device; and
automatically removing the least used event-related data files from the at least one device if the at least one device has reached a user assigned memory limit.
14.	(Currently Amended)  A computer system comprising:
a processor and a computer readable storage medium storing computer instructions configured to cause the processor to:
identify an event location associated with a calendar event;
determine that a location of a first device associated with a user has changed to be within a distance threshold of the event location based on real-time GPS reporting enabled in the first device;
assemble information based upon the determining that the location of the first device has changed, wherein the assembled information is predicted to be useful during the calendar event, and available from electronic sources;
store the assembled information in an on-demand system accessible by a plurality of devices over the Internet; 
determine, prior to transferring the assembled information to the first device, a memory limits table indicating a memory limit of the first device upon which to begin transferring the assembled information to a second device, wherein both the first device and the second device are local to the user;  
transfer a first portion of the assembled information to the first device;

transfer a second portion of the assembled information to the second device based on the determination that the first device has reached the memory limit, wherein both the first device and the second device are configured to provide local, offline access to the transferred first portion and the transferred second portion of the assembled information; and
provide, for display, a customer interface including graphical representations of the assembled information associated with the calendar event.
15.	(Currently Amended)  The system of claim 14, further configured to cause the processor to: 
automatically allocate the first portion and the second portion of the assembled information to the plurality of devices as indicated by the user.
16.	(Cancelled). 
17.	(Previously Presented)  The system of claim 14, further configured to cause the processor to: 
route subsets of the assembled information to one or more devices associated with other members of a sales team as indicated by the memory limits table.
18.	(Currently Amended)  A computer system comprising:
a processor and a computer readable storage medium storing computer instructions configured to cause the processor to:
identify an event location associated with a calendar event;
monitor a location of a first device relative to the event location;

assemble information associated with the calendar event based on criteria specified by the user of the first device based upon the determining that the location of the first device has changed, wherein the information is available from electronic sources assembling the information into a package;
store the package in a system accessible by a plurality of devices, wherein reaching the distance threshold is determined with real-time GPS reporting enabled in at least one of the plurality of devices; 
determine, prior to transferring the assembled information to the first device, a memory limits table indicating a memory limit of the first device upon which to begin transferring the assembled information to a second device, wherein both the first device and the second device are local to the user;  
transfer a first portion of the assembled information to the first device;
determine, responsive to the transferring, that the first device has reached the indicated memory limit;
transfer a second portion of the assembled information to the second device based on the determination that the first device has reached the memory limit, wherein both the first device and the second device are configured to provide local, offline access to the transferred first portion and the transferred second portion of the assembled information; and
provide, for display, a customer interface including graphical representations of one or more of the packages.
19.	(Cancelled). 

a processor and a computer readable storage medium storing computer instructions configured to cause the processor to:
register a calendar event in a memory in response to a user selection across a user interface, wherein the calendar event indicates travel to an event location;
identify the event location associated with the calendar event;
monitor a location of a first device relative to the event location, wherein the first device is associated with a user;
determine that the location of the first device has changed to be within a distance threshold of the event location;  
assemble one or more files including social media information associated with the calendar event based on criteria specified by the user of the first device based upon the determining that the location of the first device has changed, wherein the information is available from electronic sources assembling the information into a package;
store the package in a system accessible by a plurality of devices, wherein reaching the distance threshold is determined with real-time GPS reporting enabled in at-least one of the plurality of devices; 
determine, prior to transferring the assembled information to the first device, a memory limits table indicating a memory limit of the first device upon which to begin transferring the assembled information to a second device, wherein both the first device and the second device are local to the user;  
transfer a first portion of the assembled information to the first device;

transfer a second portion of the assembled information to the second device based on the determination that the first device has reached the memory limit, wherein both the first device and the second device are configured to provide local, offline access to the transferred first portion and the transferred second portion of the assembled information; and
provide, for display, a customer interface including graphical representations of one or more of the packages.
21.	(Withdrawn - Previously Presented)  The system of claim 20, wherein the event attributes include data related to the event, references to electronic sources storing the data related to the event, location of the event, time and date of the event, and attendees at the event, including social media information about one or more of the attendees.
22.	(Withdrawn - Previously Presented)  The system of claim 20, further configured to cause the processor to automatically transfer event-related data to the second device before reaching a memory limit on the first device based on a user-assignment.
23.	(Withdrawn - Previously Presented)  The system of claim 22, wherein the user-assignment includes one or more of: a memory available on the first device criteria, device type criteria, device priority criteria, or device status criteria.
24.	(Withdrawn - Previously Presented)  The system of claim 22, further configured to cause the processor to:
determine one or more event-related data files on the first device, wherein the one or more event-related data files are associated with a lowest based on user preferences; and

25.	(Withdrawn - Previously Presented)  The method of claim 22, further configured to cause the processor to:
determine one or more least used event-related data files in at least one device; and
automatically remove the least used event-related data files from the at least one device if the at least one device has reached a user assigned memory limit.
26.	(Cancelled).  
27.	(Previously Presented)  The method of claim 5, wherein the one or more criteria specified by the user comprises a usage indicator that indicates the plurality of files are assembled based on a frequency of usage by the user, wherein a set of most frequently used files are transferred to the first device, and less frequently used files are transferred to the second device.
28.	(Previously Presented)  The method of claim 1, further comprising:
finding most recently used information that links to the calendar event, wherein the calendar event is a sales meeting;
finding information linked to the attendees of the sales meeting;
identifying social handles of social networking sites belonging to a user associated with the first device and the attendees of the sales meeting and identifying social connections, from the social networking sites, that are common between the user and the attendees of the sales meeting;
finding communication records including communications exchanged between the user and the attendees of the sales meeting; and

29.	(Currently Amended)  The method of claim 5, wherein an information type indicator indicates a particular file type, and wherein the at least one of the first portion or the second portion of the assembled information comprises one or more files of the particular file type.  

30.	(Currently Amended)  The method of claim 1, wherein the on-demand system is configured to perform both the transferring the first portion comprising a first set of files of the assembled information and the transferring the second portion comprising a second set of files of the assembled information, and wherein the first set of files are different from the second set of files.  
31.	(Previously Presented)  The method of claim 1, wherein the memory limit is provided by the user. 


REASONS FOR ALLOWANCE

5.    Claims 1, 2, 4-6, 14, 15, 17, 18 and 27-31, as amended herein, are allowed.

6.    The prior rejections under 35 U.S.C. 103 are removed in light of Applicant's Amendments and Remarks filed with a Request for Continued Examination on October 22, 2020, which are deemed persuasive as to independent Claims 1, 5, 14 and 18. 

7.    The primary reasons for allowance can be found in the amended claim language, which overcomes the cited art, and in Applicant’s arguments of 10/22/2020, especially page 14. 

8.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.



CONCLUSION

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623